Finley, C. J.
— This, allegedly, is a taxpayer’s lawsuit to prevent an improper use of public funds.
The plaintiff, manager of a title insurance company in Lewis County, relying upon Smith v. Lamping (1902), 27 Wash. 624, 68 Pac. 195, and Dirks v. Collin (1905), 37 Wash. 620, 79 Pac. 1112, asks (a) that the auditor and the commis*618sioners of Lewis County be enjoined from keeping certain records.< (referred to by the parties as “Tract Indices”2), and (b) that the tract indices be no longer available for use by county officials or the public; in short, that the tract indices be abated or destroyed.
The trial court entered findings of fact to the effect that public funds were not being nor about to be expended in maintaining the tract indices. There is evidence in the record to support this -finding. Thus, as we have said in numerous cases, we accept and adopt this finding as a verity; i.e., as an established fact for the purposes of this appeal. The decisions in the Lamping and Collin cases were based upon an anticipated or an actual and continuing improper expenditure of public funds. We are convinced this is a significant distinction, and that the above-cited cases are not controlling in the instant case. We agree , with the trial court’s conclusions of law. The judgment of the trial court should be affirmed. It is so ordered.
Hill, Weaver, Rosellini, and Foster, JJ., concur.

 As stated by appellant, the so-called “Tract Indices” are a thirty-five-volume index of documents recorded by the county auditor “pertaining to real estate indexed geographically according to government plat and survey.” Furthermore, as stated by respondents, the tract indices cover “all real estate transactions in Lewis County commencing over 100 years ago” and “were kept up until approximately the year 1931, at which time entries were discontinued.”